per curiam:
El 28 de enero de 2009 el Sr. John Hernán-dez Vargas presentó una queja ante la Oficina de la Procu-radora General en la que expresó que había contratado los servicios profesionales del Ledo. Luis M. Polanco Ortiz para que lo representara en un recurso de apelación en un caso criminal. Adujo que el abogado nunca presentó el re-curso, a pesar de haber cobrado por ello. También alegó que, en el tiempo que duró la relación abogado-cliente, la única llamada que le hizo su abogado fue para encargarle *772la compra de un perrito para su hija, con la promesa de abonarle el precio de esa compra a los $500 que éste le adeudaba. (1) Según informa, no fue hasta que un alguacil le requirió que compareciera al Tribunal para responder por desacato que tuvo la oportunidad de revisar su expe-diente y se enteró que el abogado nunca presentó el recurso de apelación, nunca le notificó de las vistas pautadas en el caso y que su incomparecencia fue la razón por la cual se le encontró incurso en desacato. Alega el señor Hernández Vargas que tuvo que pagar las multas y comparecer por derecho propio mediante moción al tribunal apelativo para que no se desestimara su causa.
El 24 de septiembre de 2009 la Procuradora General nos informó que el licenciado Polanco Ortiz nunca había contes-tado la queja, a pesar de que se le notificó de ésta en dos ocasiones. En una Resolución de 6 de noviembre de 2009, notificada el 13 de noviembre de 2009, concedimos al letrado un plazo de diez días para justificar su incumplimiento con los requerimientos de la Procuradora, so pena de severas sanciones, incluyendo la suspensión del ejercicio de la profesión.
El 8 de junio de 2010 la Procuradora General informó que el licenciado Polanco Ortiz no había cumplido nuestra orden. En vista de ello, mediante una Resolución de 28 de junio de 2010, notificada el 7 de julio de 2010, concedimos al licenciado Polanco Ortiz un término de veinte días para ex-presarse en cuanto a lo expuesto por dicha funcionaría. El licenciado Polanco Ortiz no ha comparecido según ordenado.
En otro incidente, el 5 de febrero de 2010, el Colegio de Abogados de Puerto Rico informó que el abogado de epígrafe tiene al descubierto el pago de la fianza notarial, la cual venció en marzo de 2009. En vista de ello, el 8 de marzo de 2010 ordenamos al abogado mostrar causa por la cual no debía ser suspendido del ejercicio de la notaría y le adverti-mos que su incumplimiento con dicho requerimiento conlle-*773varía, no sólo la suspensión de la notaría, sino posibles san-ciones adicionales. El licenciado Polanco Ortiz tampoco ha cumplido con este requerimiento.
I
 Hemos resuelto en reiteradas ocasiones que todos los abogados y abogadas tienen que responder con premura y por escrito a los requerimientos relacionados a quejas por conducta profesional. Hacer lo contrario puede conllevar severas sanciones disciplinarias. Véanse: In re Vilanova Alfonso, 159 D.P.R. 167 (2003); In re Arroyo Rivera, 148 D.P.R. 354 (1999). Este Tribunal ha destacado, además, la importancia de la función investigativa que realiza la Ofi-cina del Procurador General con relación a las quejas sobre posibles violaciones éticas. In re Albizu Merced, 136 D.P.R. 126 (1994).
De igual forma, hemos señalado reiteradamente que desatender las órdenes judiciales constituye un serio agravio a la autoridad de los tribunales e infringe el Canon IX del Código de Ética Profesional, 4 L.P.R.A. Ap. IX. In re Maldonado Rivera, 147 D.P.R. 380 (1999). Igualmente he-mos resaltado que los abogados tienen el deber ineludible de cumplir diligentemente las órdenes de este Tribunal. Desatender las órdenes nuestras acarrea la imposición de sanciones disciplinarias severas, incluyendo la suspensión del ejercicio de la profesión. Véanse, entre muchos otros: In re Grau Díaz, 167 D.P.R. 397 (2006); In re Zayas Cabán, 162 D.P.R. 839 (2004); In re Arroyo Rivera, 161 D.P.R. 567 (2004); In re Torres Torregrosa, 161 D.P.R. 66 (2004); In re Fernández Pacheco, 152 D.P.R. 531 (2000); In re Corujo Collazo, 149 D.P.R. 857 (1999); In re Ron Menéndez, 149 D.P.R. 105 (1999); In re Rivera Rodríguez, 147 D.P.R. 917 (1999).
En In re Escalona Colón, 149 D.P.R. 900, 901 (1999), indicamos que “[d]esatender nuestras órdenes en el curso de un procedimiento disciplinario, revela una gran *774fisura del buen carácter que debe exhibir todo miembro de la profesión legal”. Se trata de un acto de indisciplina, des-obediencia, displicencia, falta de respeto y contumacia hacia este Tribunal que no habremos de tolerar. Véanse: In re Guemárez Santiago I, 146 D.P.R. 27, 28 (1998); In re Nicot Santana, 129 D.P.R. 717, 718 (1992).
II
El abogado de epígrafe ha incumplido con las normas expuestas. Por ello, se suspende indefinidamente a Luis M. Polanco Ortiz del ejercicio de la abogacía y la notaría. Se le impone el deber de notificar a todos sus clientes de su in-habilidad para seguir representándolos, devolver cuales-quiera honorarios recibidos por trabajos no realizados e in-formar oportunamente de su suspensión a los distintos foros judiciales y administrativos del país.
Además, deberá acreditar a este Tribunal el cumpli-miento con lo anterior dentro del término de treinta días a partir de la notificación de esta opinión per curiam y sentencia.

Se dictará sentencia de conformidad.


(1) El quejoso se identifica como Ayudante de Veterinaria y tiene un negocio de venta de perros de raza.